Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 7, 2020                                                                                   Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  158240(70)(71)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  SUSAN BISIO,                                                                                         Elizabeth T. Clement
            Plaintiff-Appellant,                                                                       Megan K. Cavanagh,
                                                                    SC: 158240                                          Justices
  v                                                                 COA: 335422
                                                                    Oakland CC: 2015-150462-CZ
  THE CITY OF THE VILLAGE OF
  CLARKSTON,
             Defendant-Appellee.
  _______________________________________/

         On order of the Chief Justice, the separate motions of (1) the Michigan Municipal
  League and the Michigan Townships Association, and (2) various media entities
  collectively referred to as the “Press Amici” to file briefs amicus curiae are GRANTED.
  The amicus briefs will be accepted for filing if submitted on or before January 31, 2020.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  January 7, 2020

                                                                               Clerk